a3q2016exhibit1010image1.gif [a3q2016exhibit1010image1.gif]
Time Inc.            
225 Liberty Street
New York, NY 10281


212-522-1212








July 24, 2016


Evelyn Webster
c/o Time Inc.
225 Liberty Street
New York, New York 10281


Dear Evelyn:


Reference is made to your Employment Agreement dated February 19, 2014 (the
“Employment Agreement”) with Time Inc. (the “Company”). Capitalized terms used
herein but not otherwise defined in this agreement (“Separation Agreement”)
shall have the meanings given such terms in the Employment Agreement. We have
agreed that your employment with the Company will be terminated and the
provisions of Section 5.4 of your Employment Agreement will apply, subject to
the modifications set forth in this Separation Agreement (which modifications
shall be deemed to constitute an amendment to your Employment Agreement). This
Separation Agreement sets forth the understandings between the Company and you
concerning the termination of your employment and your entitlements under the
Employment Agreement.


You and the Company, intending to reflect our mutual understanding regarding the
terms of the plan for the separation of your employment from the Company, hereby
agree as follows:


1.
Your duties and responsibilities as Executive Vice President shall cease
effective August 31, 2016 (“Separation Date”) at which time you shall be deemed
to have resigned from all boards, committees and positions related to, or
affiliated with, the Company.



2.
Pursuant to Section 5.4 of the Employment Agreement, and subject to your
execution of the General Release attached hereto as Exhibit “A” and incorporated
by reference herein, you shall receive a severance benefit equivalent to 18
months of Base Salary (at the annual rate of $850,000) and Average AIP (at the
annual rate of $707,903), for a total cash severance payment of $2,336,855, less
applicable withholdings and deductions. Effective the first day after the
Separation Date, you will receive such severance by remaining on Company payroll
and receiving such severance in substantially equal bi-weekly payments for 18
months (the “Severance Period”).



3.
During the Severance Period, unless prohibited by law, you will continue to be
eligible to participate in the Company’s health and life insurance plans on the
same terms and conditions as regular full-time employees. During the Severance
Period, you will not be entitled to any additional awards or grants under any
equity plan or other Long-Term Incentive Plan or to continue elective deferrals
in or accrue additional benefits under the Company’s 401(k) plan or any other
qualified or nonqualified retirement programs maintained by the Company. Your
unvested equity will cancel on the Separation Date in accordance with the terms
of the applicable Award Agreement(s).



4.
If you accept employment with the Company or a related or affiliated company
during the Severance Period, all payments under this Separation Agreement shall
cease immediately upon the acceptance of such employment, and any remaining
payments shall be forfeited.



1



--------------------------------------------------------------------------------






5.
If you accept benefits-eligible employment with any other corporation,
partnership, trust, government or other entity during the Severance Period
(notice of such employment to be provided to the Company within ten (10)
business days) or otherwise notify the Company in writing of your intention to
terminate your benefits during the Severance Period, you shall cease to receive
any applicable post-termination benefits described in Paragraph 3 above,
effective upon the commencement of such employment or the effective date of such
termination as specified by you in your notice of intention to terminate
benefits. Unless the employment violates Section 6 of the Employment Agreement
or the provisions of Section 6.1(f) of the Employment Agreement apply, you will
continue to receive all payments pursuant to this Separation Agreement.



6.
If you die during the Severance Period, your payments pursuant to this
Separation Agreement shall cease, and your estate will be entitled to receive,
in addition to any regular life insurance benefits paid by the Company, any
payments due pursuant to this Separation Agreement through the date of your
death.



7.
The Company will provide you with one year of outplacement services. Such
outplacement services must commence within 90 days of the Separation Date.



8.
On or before March 15, 2017, at the same time as all other eligible employees,
you will receive an additional severance payment in lieu of an AIP Bonus payment
for 2016 in the amount of what you would have earned under the AIP plan if your
employment had not terminated, calculated using a prorated target based on the
number of days you were employed in 2016, a strategic rating of 100% and actual
Company/Division financial performance.



9.
You will receive payment for any unused vacation and personal days accrued
through your Separation Date.  After that date, you will not accrue any
additional vacation and you will not be eligible for any additional personal
days. 



10.
The Company agrees to pay for the preparation of your US and UK tax returns for
2016, 2017 and 2018 and will cover the costs of any tax-related expenses insofar
as they relate to your employment with Time Inc.



11.
Without limiting the express provisions of this Separation Agreement, Sections
1, 2, 3, 4, 5 (except for Sections 5.7, 5.8 and 5.9) of the Employment
Agreement, are superseded in their entirety by this Separation Agreement, and
shall have no further force or effect. The remaining portions of the Employment
Agreement shall continue in accordance with their terms after giving effect to
the amendments provided for in this Separation Agreement, and you shall continue
to be subject to any obligations under the Employment Agreement that survive
your termination of employment including, but not limited to, Sections 6
(confidential information, non-compete and non-solicitation), 7 (ownership of
work product) and 8 (representations).



12.
You acknowledge and agree that except as provided in this Separation Agreement,
no other termination payments or payments of any other kind are due you by the
Company, other than any vested benefits to which you may be entitled under the
Time Inc. Savings Plan, the Time Inc. Supplemental Savings Plan, and/or the Time
Inc. Deferred Compensation Plan, as applicable. Nothing contained herein shall
constitute a release of any claim for indemnification for acts or omissions
taken or omitted to be taken



2
        

--------------------------------------------------------------------------------




by you or prior to August 31, 2016, under the Charter and Bylaws of the Company
or any of its subsidiaries or affiliates.
 
13.
You agree that the Company has provided you with Travel and Expense
reimbursement of all expenses incurred in performance of your job functions
through the date of this letter and that there are no outstanding reimbursements
due.



14.
You must keep this Agreement and its terms confidential and may only discuss the
contents and substance of this Separation Agreement with your immediate family
members, and your financial and legal advisors, provided such other persons
agree to be bound by the terms of such confidentiality provisions, except where
required by lawful subpoena or where required by law.



15.
You agree to cooperate with the Company in providing for an orderly transition
through the Separation Date and thereafter, which cooperation shall include
giving such assistance at reasonable times as may be reasonably requested by the
Company. Such cooperation shall extend to additional matters as reasonably
requested by the Company from time to time, including, without limitation, legal
matters about which you have knowledge by virtue of your employment with the
Company. The Company will reimburse you for your reasonable out-of-pocket
expenses (excluding attorneys’ fees) incurred by you in connection with
providing such assistance to the extent allowed by applicable law.



16.
You will not make any statements that are professionally or personally
disparaging about, or adverse to, the interests of the Company (including any
subsidiaries or affiliates and each of their officers, directors, and
employees), including, but not limited to, any statements that disparage any
person, product, service, financial condition, or any other aspect of the
business of the Company, Company subsidiaries or affiliates, provided, however,
that nothing herein shall prevent you from exercising your rights under Section
7 of the National Labor Relations Act. The Chief Executive Officer and the
Executive Vice Presidents of the Company will not make any disparaging
statements about you to anyone not employed by the Company or its affiliates.
Nothing herein shall prevent you or the Company or its current or former
employees from testifying truthfully under oath pursuant to any lawful court
order or subpoena or otherwise responding to or providing disclosures required
by law.



17.
You acknowledge that: (a) you have carefully read this Separation Agreement
together with the General Release (which is fully incorporated herein) in its
entirety; (b) you have had an opportunity to consider fully its terms for at
least twenty-one (21) days; (c) you have been advised in writing by the Company
to consult with an attorney of your choosing before signing this Separation
Agreement; (d) you fully understand the significance of all the terms and
conditions of this Separation Agreement; (e) you have discussed it with
independent legal counsel, or have had a reasonable opportunity to do so; (f)
you have had answered to your satisfaction any questions you have asked with
regard to the meaning and significance of any of the provisions of this
Separation Agreement; and (g) you are signing this Separation Agreement
voluntarily and of your own free will and agree to all the terms and conditions
contained herein. You have the right to revoke your consent to this Separation
Agreement and General Release for seven days following your signing of them.
Provided you do not revoke them, the effective date of this Separation Agreement
and General Release shall be the 8th day after you sign them.



18.
The parties expressly acknowledge, represent and agree that the Employment
Agreement, as modified by this Separation Agreement and the General Release
executed and delivered pursuant to this Separation Agreement, are fully
integrated and contain and constitute the complete and entire agreement and



3
        

--------------------------------------------------------------------------------




understanding of the parties with respect to the status of your employment and
supersede any and all agreements, understandings, and discussions, whether
written or oral, between the parties with respect to the status of your
employment by the Company. The parties further acknowledge, represent and agree
that neither has made any representations, promises or statements to induce the
other party to enter into this Separation Agreement, and each party specifically
disclaims reliance, and represents that there has been no reliance, on any such
representations, promises or statements and any rights arising therefrom. This
Separation Agreement is intended to bind the parties and their successors and
assigns, heirs and representatives.


19.
To the extent that payments and benefits in this Separation Agreement are
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), this Separation Agreement is intended to comply with and will be
interpreted in a manner intended to comply with Section 409A of the Code. To the
extent any reimbursements or in-kind benefits due to you under this Separation
Agreement constitute “deferred compensation” under Section 409A of the Code, any
such reimbursements or in-kind benefits shall be paid to you in a manner
consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv). Each separately
identified payment made under this Separation Agreement is intended to
constitute a separate payment within the meaning of Treas. Reg. Section
1.409A-2(b)(2). The Company shall consult with you in good faith regarding the
implementation of the provisions of this Paragraph 19, provided that neither the
Company nor any of its employees or representatives shall have any liability to
you with respect thereto.



All of the above shall be contingent upon your execution of this Separation
Agreement and the General Release attached hereto and made a part hereof as
Exhibit “A.” Should you fail to execute the General Release, or should you
revoke such execution as provided for therein, this Separation Agreement shall
be null and void.


If the foregoing accurately represents our agreement, kindly execute Exhibit
“A,” countersign this Separation Agreement and return both to the undersigned.


Sincerely,


/s/ Gregory Giangrande


Gregory Giangrande
Executive Vice President
Chief Human Resources Officer




CONFIRMED AND AGREED:




By: __/s/ Evelyn Webster ________________    Dated: _July 27,
2016_________________
Evelyn Webster










4
        

--------------------------------------------------------------------------------




Exhibit “A”




GENERAL RELEASE


This General Release is made by me, Evelyn Webster, as of the date set forth
below in connection with the Employment Agreement dated February 19, 2014
between me and Time Inc. (the “Company”), and the separation agreement between
me and the Company dated July 24, 2016 (the “Separation Agreement”), and in
association with the termination of my employment with the Company.


In consideration of payments made to me by the Company and other benefits to be
received by me pursuant to the Employment Agreement, as further reflected in the
Separation Agreement, I, Evelyn Webster, being of lawful age, and on behalf of
myself, my heirs, dependents, executors, administrators, trustees, legal
representatives and assigns (collectively referred to as “Releasors”) do hereby
release and forever discharge the Company and Time Warner Inc., and each of
their respective parent entities, subsidiaries, divisions, related and
affiliated entities and employee benefit plans, and all of their officers,
directors, shareholders, agents, administrators, trustees, fiduciaries and
employees (in their official and individual capacities), and all of their heirs,
executors, administrators, predecessors, successors, and assigns (collectively
referred to herein as “Time Inc. Entities and Persons”), of and from any and all
actions, causes of action, claims, or demands of any kind whatsoever (including
without limitation for general, special or punitive damages, attorney’s fees,
expenses, or other compensation and/or equitable remedy), known or unknown,
which in any way relate to or arise out of my employment with the Time Inc.
Entities and Persons or the termination of such employment, which I had or may
now have against any Time Inc. Entities or Persons by reason of any actual or
alleged act, omission, transaction, practice, conduct, statement, occurrence, or
other matter up to and including the date I sign this General Release. Each of
the Time Inc. Entities and Persons is intended to be a third party beneficiary
under this General Release.


Without limiting the generality of the foregoing, this General Release is
intended to and shall release the Time Inc. Entities and Persons from any and
all claims, whether known or unknown, which Releasors ever had or may now have
against any of the Time Inc. Entities and Persons arising out of my employment,
the terms and conditions of such employment, and/or the termination or
separation of my employment, including but not limited to: (i) any claims of
discrimination or harassment in employment on the basis of age, religion,
gender, sexual orientation, race, national origin, disability or any other
legally protected characteristic, and of retaliation, under, without limitation,
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 1981, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, the Equal Pay Act,
the New York Human Rights Law, the New York Labor Law; the New York City
Administrative Code, and all other federal, state and local equal employment
opportunity and fair employment practice laws (all as amended); (ii) any claims
under the Employee Retirement Income Security Act of 1974 (except as set forth
below), the Family and Medical Leave Act and state and local laws of similar
effect, the National Labor Relations Act, Workers Adjustment and Retraining
Notification Act, the New York Workers Adjustment and Retraining Notification
Act and other state and local laws of similar effect (all as amended); and (iii)
any other claim (whether based on federal, state, or local law, statutory or
decisional) relating to or arising out of my employment, the terms and
conditions of such employment, and/or the termination or separation of such
employment, and/or any of the events and decisions relating directly or
indirectly to or surrounding the termination of that employment, including but
not limited to claims for breach of contract (express or implied), wrongful
discharge, detrimental reliance, defamation, whistleblowing, harassment,
retaliation, mental distress, emotional distress, physical injury, humiliation
or compensatory or punitive damages.


5
        

--------------------------------------------------------------------------------






By virtue of this General Release, I agree that I have waived any damages and
other relief available to me (including, without limitation, money damages,
equitable relief and reinstatement) with respect to any claim or cause of action
waived or released herein. Nothing herein, however, shall constitute a waiver of
claims arising after the date I sign this General Release or the Separation
Agreement, claims to enforce the Employment Agreement, my rights to accrued,
vested benefits under any qualified or non-qualified employee benefit plan of
the Company or its parent companies or subsidiaries (in accordance with the
terms of the official plan documents and applicable law), claims for benefits
under the Company group medical, dental and vision plans (in accordance with the
terms of such plans and applicable law), claims for unemployment or workers
compensation benefits, claims under the Fair Labor Standards Act, or any claim
that cannot be waived by law. Nothing contained herein shall constitute a
release of any claim for indemnification for acts or omissions taken or omitted
to be taken by me on or prior to August 31, 2016, under the Charter and Bylaws
of the Company or any of its subsidiaries or affiliates. Additionally, nothing
in the Separation Agreement or this General Release shall be construed to
prevent me from filing a charge with, responding to a subpoena from, or
participating in an investigation conducted by, any governmental agency, though
I acknowledge and agree that I have waived the right to recover monetary damages
and any other relief with respect to the claims I am waiving and releasing in
this General Release in connection with any charge or proceeding.


I acknowledge that I have been given 21 days from the day I received a copy of
this General Release and the Separation Agreement to sign these papers and that
I have been advised to consult an attorney before signing them. I understand
that I have the right to revoke my consent to this General Release and the
Separation Agreement for seven days following my signing this General Release
and the Separation Agreement. Provided I do not revoke them, the effective date
of this General Release and the Separation Agreement shall be the 8th day after
I sign them (the “Effective Date”).


I further state that I have read the foregoing document and the Separation
Agreement, that I know and understand the contents thereof, and that I knowingly
and voluntarily have signed the same as my own free act.




WITNESS my hand this ______ day of ______________________, 2016.












__________________________________
Evelyn Webster


 






6
        